MEMORANDUM **
Hector Nava Mora, a native and citizen of Mexico, petitions pro se for review of an order of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s order denying his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the agency’s finding of statutory ineligibility due to lack of a qualifying relative. See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002). We review de novo claims of constitutional violations. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). We deny the petition for review.
Substantial evidence supports the agency’s determination that Nava Mora lacks a qualifying relative for purposes of cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(d).
Nava Mora’s equal protection challenge to the Nicaraguan Adjustment and Central American Relief Act (“NACARA”) is foreclosed by Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir.2002). Nava Mora’s contention that the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 is unconstitutional because it holds applicants from certain countries to a higher standard than applicants who fall under the purview of NA-CARA is also foreclosed. See id. (“Congress’s decision to afford more favorable treatment to certain aliens ‘stems from a rational diplomatic decision to encourage such aliens to remain in the United States.’ ”).
Nava Mora’s contention that the BIA’s streamlined decision was conclusory and failed to offer a reasoned explanation is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850 (9th Cir.2003).
Nava Mora’s remaining contentions are without merit.
PETITION FOR REVIEW DENIED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.